IN THE DISTRICT COURT OF APPEAL
                                   FIRST DISTRICT, STATE OF FLORIDA

TERRY DANIEL SIEDSMA,              NOT FINAL UNTIL TIME EXPIRES TO
                                   FILE MOTION FOR REHEARING AND
      Petitioner,                  DISPOSITION THEREOF IF FILED

v.                                 CASE NO. 1D17-0137

DEPARTMENT OF HIGHWAY
SAFETY    AND   MOTOR
VEHICLES,

      Respondent.

___________________________/


Opinion filed May 3, 2017.

Petition for Writ of Certiorari.

David M. Robbins and Susan Z. Cohen of Epstein & Robbins, Jacksonville, for
Petitioner.

Christie S. Utt, General Counsel, and Jason Helfant, Senior Assistant General
Counsel, Lake Worth, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, C.J., LEWIS and WINSOR, JJ., CONCUR.